17-1473
     Han v. Whitaker
                                                                                   BIA
                                                                              Rohan, IJ
                                                                           A205 813 593
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DEBRA ANN LIVINGSTON,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YONGHUAN HAN,
14            Petitioner,
15
16                     v.                                        17-1473
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Louis H. Klein, The Kasen Law
24                                     Firm, PLLC, Flushing, NY.
25
26   FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
27                                     Attorney General; Linda S.
28                                     Wernery, Assistant Director;
29                                     Gerald M. Alexander, Trial
30                                     Attorney, Office of Immigration
31                                     Litigation, United States
32                                     Department of Justice, Washington,
33                                     DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Yonghuan Han, a native and citizen of the

6    People’s Republic of China, seeks review of an April 10, 2017

7    decision of the BIA affirming a September 1, 2016, decision

8    of an Immigration Judge (“IJ”) denying Han’s application for

9    asylum,     withholding   of   removal,   and     relief   under   the

10   Convention Against Torture (“CAT”).           In re Yonghuan Han, No.

11   A 205 813 593 (B.I.A. Apr. 10, 2017), aff’g No. A 205 813 593

12   (Immig. Ct. N.Y. City Sept. 1, 2016).          We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s decisions.              See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).         We review adverse

18   credibility    determinations    under    a    substantial   evidence

19   standard.      See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

20   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).          The governing

21   REAL ID Act credibility standard provides as follows:
                                       2
 1       Considering the totality of the circumstances, and
 2       all relevant factors, a trier of fact may base a
 3       credibility determination on . . . the consistency
 4       between the applicant’s or witness’s written and
 5       oral statements . . . , the internal consistency of
 6       each such statement, the consistency of such
 7       statements with other evidence of record . . . , and
 8       any inaccuracies or falsehoods in such statements,
 9       . . . or any other relevant factor.
10
11   8 U.S.C. § 1158(b)(1)(B)(iii).               “We defer . . . to an IJ’s

12   credibility determination unless . . . it is plain that no

13   reasonable fact-finder could make such an adverse credibility

14   ruling.”    Xiu Xia Lin, 534 F.3d at 167.

15       The    inconsistencies       within       Han’s   own   statements    and

16   between    her   testimony      and    her    husband’s     letter    provide

17   substantial       evidence       for       the      adverse     credibility

18   determination.      “[A] material inconsistency in an aspect of

19   [the applicant]’s story that served as an example of the very

20   persecution      from   which   [s]he      sought     asylum”   can   provide

21   substantial evidence for an adverse credibility ruling.                  Xian

22   Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

23   2006) (quoting Majidi v. Gonzales, 430 F.3d 77, 81 (2d Cir.

24   2005)).    The agency reasonably concluded that Han was not

25   credible because her written statement and testimony provided

26   inconsistent descriptions of her main allegation of past
                                            3
1    persecution.       8 U.S.C. § 1158(b)(1)(B)(iii); Xian Tuan Ye,

2 446 F.3d at 295.        Han’s written statement reported that she

3    went to the hospital by herself to have an abortion because

4    of     pressure     from    her     employer      and   family      planning

5    authorities.       However, she testified that five women came to

6    her house and took her by force to the hospital.                          Han’s

7    testimony also introduced inconsistency about the details of

8    the procedure itself.           She testified that her hands were tied

9    to the bed, which contradicted her written statement, which

10   reported that she bit her fingers during the abortion.

11          The agency was not required to accept Han’s explanation

12   that she had trouble expressing herself in writing, given

13   that    the   written      statement       was   detailed    and    Han     was

14   represented by counsel when she prepared it.                See Majidi, 430
15 F.3d at 80 (“A petitioner must do more than offer a plausible

16   explanation       for   h[er]    inconsistent     statements       to   secure

17   relief; [s]he must demonstrate that a reasonable fact-finder

18   would be compelled to credit h[er] testimony.” (internal

19   quotation marks and citations omitted)).                    When asked to

20   explain the inconsistency regarding whether her hands were

21   tied down during the abortion, Han stated that the restraint
                                            4
1    used was not tight and that she could move her arms.                    The IJ

2    was not required to accept this explanation and reasonably

3    came    to   a   different       conclusion,   particularly      as    the   IJ

4    witnessed Han’s demonstration of how her hands were tied.

5    See Siewe v. Gonzales, 480 F.3d 160, 167-68 (2d Cir. 2007)

6    (explaining that we defer to the IJ when competing inferences

7    can be drawn from the evidence).

8           Finally,        the    letter   from    Han’s   husband        did    not

9    rehabilitate her credibility because it implied that they

10   opted for the abortion for economic reasons and did not

11   reference any use of force.             See Biao Yang v. Gonzales, 496

12 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

13   corroborate . . . her testimony may bear on credibility,

14   because the absence of corroboration in general makes an

15   applicant unable to rehabilitate testimony that has already

16   been called into question.”).

17          Because Han’s claims were all based on the same factual

18   predicate,        the        adverse   credibility     determination          is

19   dispositive       of    asylum,    withholding    of   removal,       and    CAT

20   relief.      See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

21   2006).
                                             5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe,
11                                 Clerk of Court
12




                                    6